Scott, J. The county court of Washington county, at the October term, 1845, having, by an order of court, regularly vacated an old road and established a new public highway in lieu of that vacated, by another order made at the April term, 1847, set aside the first order, and, at the same time, without the prerequisite notice, petition, and review provided by law, re-established the old road, and declared it a public highway. This last order was clearly erroneous. The term of the court having expired, the final judgment of that term could not at any subsequent one be re-called or reversed. (2 Ark. 66. 1 Eng. 92. 5 Ark. 23.). Nor was it competent to vacate the new road and re-establish the old one, otherwise than after notice, petition, and review in the manner provided by the statute. The order made at the April term, 1847, must, therefore, be quashed, and the cause remanded.